Citation Nr: 0501491	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran did not engage in combat during active service 
and the preponderance of the competent medical evidence shows 
the veteran does not have post traumatic stress disorder 
secondary to non-combat service related stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection in a November 2001 letter.  The agency of 
original jurisdiction issued the notification letter prior to 
the adverse determination.  

The RO informed the veteran that in order to establish 
service connection, the evidence must show three things:  
(1) evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of a 
current disability, which was usually shown by medical 
evidence or evidence showing persistent or recurrent symptoms 
of a disability; and (3) evidence of a relationship between 
the current disability and the disease or injury in service, 
which was also usually shown by medical records or a medical 
opinion.  

The letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that he could 
either send medical treatment records from his private 
physician regarding treatment, or provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the February 2002 
rating decision.  The RO also provided such notice in the 
April 2003 statement of the case and the June 2004 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefit sought, and included a detailed explanation as 
to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The evidence does not include the service medical records.  
The RO notified the veteran that his service medical records 
might have been destroyed by fire.  The veteran responded 
that he did not receive treatment for a psychiatric disorder 
during active service.  The veteran has not reported any 
private medical treatment for post traumatic stress disorder.  
The RO has obtained the veteran's VA medical treatment 
records.  The veteran has submitted stressor statements in 
support of his claim and he has provided personal hearing 
testimony.  

The Board notes that the RO has not attempted to verify the 
veteran's claimed stressors.  However, the stressors that the 
veteran has alleged are nonspecific and are not readily 
verifiable.  They include witnessing the bodies of dead 
Japanese soldiers who had been killed in earlier fighting.  
They include exposure to wounded soldiers that had been 
brought to the hospital, while in New Guinea in 1943 and in 
the Philippines in 1944, while performing his duties as a 
cook in the 117th Station Hospital.  He also recalled seeing 
dead soldiers.  He did not provide any specific details 
regarding his experiences that would reasonably be subject to 
independent verification.  Therefore, the veteran has not 
provided sufficient information for which verification could 
be conducted.  See M21-1, Part III, para. 5.14b(4)(a).  

The Board finds that the veteran will not be prejudiced in 
this case despite the RO's failure to attempt to verify the 
claimed stressors.  The veteran has undergone several VA 
examinations to determine whether he has post traumatic 
stress disorder as a result of the stressful events he 
experienced during World War II.  In rendering these opinions 
the VA examiners accepted the veteran's stressor statements.  
The Board finds that attempts to corroborate the claimed 
stressors are unnecessary because the examiners assumed the 
validity of the claimed stressors in rendering the opinions.  

The veteran underwent the VA examinations in February 2001, 
August 2002, and March 2003.  The provisions of the VCAA 
state that the VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including a psychosis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for post traumatic 
stress disorder.  He contends that he was exposed to wounded 
soldiers that had been brought to the hospital, while 
stationed in New Guinea in 1943 and in the Philippines in 
1944, in the performance of his duties as a cook in the 117th 
Station Hospital.  The veteran also recalled seeing dead 
soldiers.  He states that, while on shore in the Philippines, 
he witnessed the bodies of dead Japanese soldiers who had 
been killed in earlier fighting.  Although he originally 
alleged the enemy attacked them that night, he later 
testified that he came ashore three days after the enemy 
attacked and he was not subjected to an enemy attack.  
Transcript, pp. 3-4 (April 2004).  

The veteran's DD Form 214 reflects that his period of active 
duty included two years, five months, and twenty-two days of 
foreign service.  His decorations and citations include the 
Asiatic Pacific Theater Meritorious Unit Award and the 
Philippine Liberation Victory Medal.  His military 
occupational specialty was cook.  He was assigned to the 
117th Station Hospital.  The veteran acknowledged in a 
statement received in November 2001 that he was a cook for 
the 117th Station Hospital during his entire military career.  
The veteran does not allege and the evidence does not show 
that he engaged in combat with the enemy during active 
service.  

Although the service medical records are not available, the 
veteran also reported in November 2001 that he did not 
receive treatment for a psychiatric disorder during active 
service.  

The evidence does not show a diagnosis of a psychosis during 
the initial post-service year.  

The definitive issue in this case is whether the veteran has 
post traumatic stress disorder and whether it is due to his 
in-service exposure to stressful events.  This question is 
medical in nature and requires competent medical evidence.  
The veteran's belief that he has post traumatic stress 
disorder from the stressors he experienced as a cook during 
World War II does not constitute such competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the 
Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Consequently, competent medical evidence is 
required to substantiate his claim for service connection.  

The VA medical treatment records show the veteran was first 
seen for complaints of nightmares on August 25, 2000.  The 
veteran reported that he was dealing with the stressor of his 
brother's death.  He stated he was a cook in a hospital 
during service and now was having some nightmares about it.  
He also reported experiencing high financial stress.  The VA 
psychologist conducting clinical tests, which included a post 
traumatic stress disorder brief screen.  He also performed a 
mental status examination.  The diagnosis was depression.  
Four days later the veteran underwent additional clinical 
testing.  The VA psychologist concluded that the veteran's 
responses did not suggest post traumatic stress disorder.  

The veteran underwent a psychiatric evaluation in February 
2001.  Based on the history and a mental status examination, 
the diagnosis was depression, not otherwise specified.  The 
following day he underwent a psychological evaluation.  He 
again underwent diagnostic and clinical testing.  The veteran 
related a history of his in-service stressors.  Based on the 
examination and testing, the VA psychologist concluded that, 
while the veteran has post traumatic stress disorder 
features, he does not appear to meet the full criteria for 
post traumatic stress disorder.  The diagnosis was major 
depression and generalized anxiety disorder with post 
traumatic stress disorder features.  

The veteran underwent a psychological reevaluation in August 
2002, which was performed by the psychologist who conducted 
the prior evaluations in 2000 and 2001.  The veteran stated 
that he was an Army medic from 1942 to 1944 and he worked 
with the casualties of war.  He recalled that he saw dead 
Japanese soldiers while his unit was walking through a 
pasture on Leyte Island three days after the invasion.  The 
veteran related that he had experienced significant personal 
distress as well as impairment in important areas of his 
life.  The psychologist conducted clinical tests, which 
included a post traumatic stress disorder checklist.  Based 
on the examination, the psychologist summarized that the 
veteran has experienced significant personal distress and 
meets all the criteria for post traumatic stress disorder.  
He concluded that the post traumatic stress disorder 
diagnosis is confirmed.  

During routine follow-up examinations in August 2002 and 
November 2002, the examiners noted that the veteran was being 
followed for post traumatic stress disorder, depression, 
anxiety, and dementia.  The veteran was experiencing 
significant distress due to his ongoing divorce from his 
spouse.  He reported fragmented sleep with nightmares about 
the was and his recently deceased brother bothering him most 
nights.  The assessment was post traumatic stress disorder, 
depression, anxiety, which was possibly due to the amount of 
stress in his life at that time, and dementia.  

The veteran underwent a VA post traumatic stress disorder 
examination in March 2003.  The VA physician certified that 
the claims folder and the medical records were reviewed in 
connection with the examination.  The physician reported the 
veteran's complete medical history.  The veteran reported 
having been depressed since December 2002, which is when he 
and his second spouse separated after 30 years of marriage.  
The physician reported the veteran's educational, 
occupational, social, and family histories.  The physician 
noted that the veteran served as a cook during active service 
in New Guinea and in the Philippines.  The veteran reported 
his stressor as having witnessed dead bodies during service.  
He related that he did not suffer any injuries and he thinks 
about the war at times, his war experiences did not affect 
his life.  The physician stated that the veteran's present 
stressor is financial problems, physical problems, and 
separation from his spouse.  The veteran also reported that 
the divorce from his first spouse was a traumatic event.  The 
physician noted that the veteran had no history of inpatient 
psychiatric care and that he no longer used antidepressant 
medication.  The physician conducted a mental status 
examination.  There was no impairment of communication or 
thought process.  There were no delusions or hallucinations.  
There was no inappropriate behavior.  There were no suicidal 
or homicidal thoughts, ideations, plans, or intent.  He was 
oriented to person, place, and time.  He did have memory 
impairment for recent events.  There was no obsessive or 
ritualistic behavior.  His speech was relevant and coherent.  
He had no history of any panic attacks.  The veteran appeared 
depressed but there was no evidence of anxiety.  There was no 
history of any impaired impulse control.  The veteran stated 
that he sleeps seven-to-eight hours a day.  There were no 
other symptoms that interfered with his activities.  Based on 
a review of all the evidence and the examination, the 
physician concluded that there was no evidence of any post 
traumatic stress disorder.  The physician stated that he does 
not meet the criteria for post traumatic stress disorder as 
defined by the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  The 
physician concluded that there is no evidence the veteran is 
suffering from any post traumatic stress disorder due to his 
World War II experience, but the veteran is suffering with 
adjustment disorder with a depressed mood due to physical 
problems, financial problems, and the separation from his 
spouse.  

Based upon a review of all the evidence, the Board finds that 
a preponderance of the competent medical evidence in this 
case establishes that the veteran does not currently have 
post traumatic stress disorder secondary to stressors 
experienced during active service.  

The VA psychologist who performed the initial testing and 
examination on August 25, 2000 did not diagnose post 
traumatic stress disorder.  He considered the veteran's 
reported in-service and post-service stressors and the 
clinical testing included a post traumatic stress disorder 
brief screen.  This examiner concluded that the correct 
diagnosis was depression and he did not relate this to any 
incident or event of active service.  In fact, four days 
later when the veteran underwent additional clinical testing, 
the VA psychologist specifically concluded that the veteran's 
responses did not suggest post traumatic stress disorder.  

In February 2001 the veteran underwent a VA psychiatric 
evaluation and another psychological evaluation.  The VA 
psychiatrist concluded that the correct diagnosis was 
depression, not otherwise specified, and he also did not 
relate it to any incident or event of active service.  This 
same VA psychologist again performed diagnostic and clinical 
testing, which included a brief screen for post traumatic 
stress disorder and the Mississippi Combat Stress Scale.  He 
again considered the veteran's reported military stressors 
and his post-service difficulties.  This psychologist 
concluded that, while the veteran has post traumatic stress 
disorder features, he does not appear to meet the full 
criteria for post traumatic stress disorder.  The diagnosis 
was major depression and generalized anxiety disorder with 
post traumatic stress disorder features, which he did not 
attribute to the veteran's active service experience.  

The psychologist who performed the prior testing makes the 
first diagnosis of post traumatic stress disorder.  The 
August 2002 clinical tests included a post traumatic stress 
disorder checklist.  He again considered the veteran's 
reported military stressors, which included the veteran's 
reported stressor that he was an Army medic from 1942 to 1944 
and he worked with the casualties of war.  It is also based 
on the veteran's reported history that he had been 
experiencing significant personal distress as well as 
impairment in important areas of his life since the late 
1950's as a result of his military experience.  This 
psychologist now summarized that the veteran has experienced 
significant personal distress and meets all the criteria for 
post traumatic stress disorder.  He concluded that the post 
traumatic stress disorder diagnosis is confirmed.  

The Board finds that this opinion is not entitled to a 
significant degree of probative value for several reasons.  
The psychologist did not review all the evidence in the 
claims folder in connection with his examination.  It is 
therefore based only on the in-service and post-service 
histories reported by the veteran.  The diagnosis is based, 
in part, on an inaccurate factual premise that the veteran's 
stressors included treating the casualties of war while 
serving as an Army medic from 1942 to 1944.  This is simply 
not true.  The veteran's DD Form 214 shows that his military 
occupational specialty was cook and he was assigned to the 
117th Station Hospital.  In fact, the veteran acknowledged in 
a statement received in November 2001 that he was a cook for 
the 117th Station Hospital during his entire military career.  
He also testified that he was a cook during active service 
and delivered food to patients.  Transcript, pp. 2-3 (April 
2004).  The diagnosis is based, in part, on an inaccurate 
factual premise that he had been experiencing significant 
personal distress as well as impairment in important areas of 
his life since the late 1950's as a result of his military 
experience.  By the veteran's own admission, he began 
experiencing depression, sleep disturbance, and intrusive 
thoughts from his military experience in 2000.  This history 
is also reported in other VA records.  

Therefore, the diagnosis of PTSD is based, in part, upon 
histories provided by the veteran that are inaccurate or 
conflict with other statements of the veteran regarding his 
in-service and post-service experiences.  The Board is not 
bound to accept medical opinions which are based on a history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  

For these reasons, the Board finds the diagnosis of post 
traumatic stress disorder made during the August 2002 is not 
entitled to a much lesser degree of probative value in 
determining whether the veteran has post traumatic stress 
disorder secondary to military stressors.  Likewise, the 
diagnosis during routine follow-up examinations in August 
2002 and November 2002 also do not have significant probative 
value.  They are follow-up examinations that are based on the 
VA psychologist's conclusion that the veteran has post 
traumatic stress disorder.  

The Board finds that the March 2003 VA post traumatic stress 
disorder examination report is entitled to the highest degree 
of probative value in this case.  It is based on a review of 
the claims folder and the medical records.  The report shows 
that the physician considered the veteran's complete medical, 
educational, occupational, social, and family histories in 
rendering a diagnosis.  This physician a greater and more 
accurate factual history and is therefore in a better 
position properly diagnose whether the veteran has post 
traumatic stress disorder and whether it is related to his 
military experience.  The report also shows that the 
examination and diagnosis conforms to DSM-IV, whereas the 
August 2002 diagnosis does not.  See 38 C.F.R. §§ 3.304(f), 
4.125(a).  The report shows that the physician conducted a 
mental status examination.  There was no impairment of 
communication or thought process.  There were no delusions or 
hallucinations.  There was no inappropriate behavior.  There 
were no suicidal or homicidal thoughts, ideations, plans, or 
intent.  He was oriented to person, place, and time.  He did 
have memory impairment for recent events.  There was no 
obsessive or ritualistic behavior.  His speech was relevant 
and coherent.  He had no history of any panic attacks.  The 
veteran appeared depressed but there was no evidence of 
anxiety.  There was no history of any impaired impulse 
control.  The veteran stated that he sleeps seven-to-eight 
hours a day.  There were no other symptoms that interfered 
with his activities.  Based on a review of all the evidence 
and the examination, the physician concluded that there was 
no evidence of any post traumatic stress disorder.  The 
physician stated that he does not meet the criteria for post 
traumatic stress disorder as defined by the DSM-IV.  He 
concluded that there is no evidence the veteran is suffering 
from any post traumatic stress disorder due to his World War 
II experience, but the veteran is suffering with adjustment 
disorder with a depressed mood due to physical problems, 
financial problems, and the separation from his spouse.  

For these reasons, the Board finds that the veteran did not 
engage in combat during active service and the preponderance 
of the competent medical evidence shows the veteran does not 
have post traumatic stress disorder secondary to non-combat 
service related stressors.  The Board concludes PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


ORDER

Service connection for post traumatic stress disorder is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


